Name: Commission Regulation (EEC) No 2324/87 of 28 July 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 87No L 210/48 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2324/87 of 28 July 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs butter mentioned in Article 25 of Regulation (EEC) No 2409/86 should still continue for butter taken into storage before 1 January 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the markets in the milk and milk products (') as last amended by Regulation (EEC) No 773/87 (2), Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1897/87 (4), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (*), as last amended by Regulation (EEC) No 1940/87 (*), fixes the date before which butter offered for sale by the intervention agency must have been taken into storage ; whereas, to enable the scheme to continue, the date of entry into storage of butter of a fat content less than 82 % should be brought forward ; Whereas the present Regulation should not be applicable until the 5 August 1987 so that the fixed price sale of HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2409/86, '1 January 1985' is hereby replaced by '1 May 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28. 6 . 1968, p. 13 . 0 OJ No L 78, 20. 3 . 1987, p. 1 . 0 OJ No L 169, 18 . 7 . 1968, p. 1 . (4) OJ No L 182, 3 . 7 . 1987, p. 35 . 0 OJ No L 208, 31 . 7. 1986, p. 29. 0 OJ No L 185, 4. 7. 1987, p. 31 .